Citation Nr: 1731942	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to July 29, 2015 and in excess of 50 percent thereafter, for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM) and PTSD.

3.  Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In an October 2010 rating decision, the RO denied service connection for a bilateral eye disorder.  In a May 2011 rating decision, the RO reopened the claim of service connection for hypertension but denied the underlying de novo claim, and also continued the 30 percent evaluation for PTSD.  

In March 2015, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims folder.  

Following the May 2013 statement of the case regarding the evaluation for PTSD, additional VA treatment records were associated with the claims file.  There is no waiver of RO initial consideration.  However, because the Veteran's substantive appeal for this issue was received after February 2, 2013, the Board is not required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165(amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and for a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but is not manifested by deficiencies in most areas such as family relations and work like settings, or by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to July 29, 2015 the criteria for 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Throughout the appeal period, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in May 2009.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including VA records and private treatment records.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained that relates to this issue.  VA examinations were conducted in March 2011, October 2012 and July 2015.  Those examinations describe the service connected PTSD in sufficient detail as related to the rating criteria.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in July 2015.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Additionally, the Veteran testified at a March 2015 Board hearing.  A VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the VLJ asked questions to ascertain the current severity of PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Furthermore, this issue was remanded to obtain additional information regarding the current severity of the disorder.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the Board finds there was substantial compliance with the prior remand.  In the May 2015 remand, the AOJ was directed to obtain VA treatment records and to provide the Veteran with a current VA examination for his PTSD.  VA records were obtained and VA examination was conducted in July 2015.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating for PTSD

The Veteran filed an increased rating claim for service connection for PTSD in November 2010.  In a May 2011 rating decision the RO continued the Veteran's 30 percent rating.  The Veteran perfected an appeal.  In a June 2016 rating decision, the RO assigned a 50 percent evaluation, effective July 29, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The assigned 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The assigned 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

Throughout his appeal period, the Veteran received treatment for his PTSD at the Jackson VAMC and Greenville Outpatient Center.  Generally, the treatment reflected that the Veteran had chronic PTSD and did not indicate any higher severity than the private evaluations he incurred or the VA examinations he was afforded.  Specifically, in March to September 2010 the Veteran visited the Greenville VAMC for mental health treatment for his PTSD.  In March 2010 the Veteran reported that he was feeling okay, had been coping better since his last visit and noted hobbies and activities he enjoyed participating in.  He noted that his depression and anxiety had decreased.  The Veteran reported pulling back from friends he made in Vietnam, to help with his excessive drinking.  See Greenville VAMC Treatment Record March 2010.  The Veteran visited Greenville VAMC again in April 2010, reporting that he had difficulty adjusting to living in the south; he stated that he was often misunderstood by people.  He reported spending much time with his mother.  See Greenville VAMC Treatment Record April 2010.  In July 2010 the Veteran reported that he had not been experiencing anything "exciting," and that he was feeling emotionally stable.  See Greenville VAMC Treatment Record July 2010.  In September 2010 the Veteran noted that he was considering hiring help to maintain his yard, as he had difficulty walking and exercising now.  He further stated that he did not have a desire to attend funerals of those he knew due to lack of interest.  See Greenville VAMC Treatment Record September 2010.  

In 2011 the Veteran visited the Jackson VAMC for psychiatric treatment.  At that time, specifically in July 2011, the Veteran reported recent depression.  He listed his symptoms, including feeling lonely, sleep disturbances, financial stress, decreased concentration and memory and being easily agitated and angry.  He denied suicidal and homicidal ideations, but admitted to sleeping during the day and just wanting the day to be over.  The Veteran noted that maybe once a week he would dream about his past military activities.  See Jackson VAMC Treatment Record July 2011.  

In March 2011 the Veteran was afforded a VA examination for his PTSD.  The Veteran reported that he had middle and initial insomnia.  He noted that he averaged about 4 to 6 hours of sleep a night and had nightmares about combat, maybe a couple of times a month.  He also reported having daytime flashbacks which had increased since he retired.  He noted that he struggled with irritability and had low frustration tolerance.  He reported that he thought he was a good person to everyone.  He further reported struggling with depression but that he did not have problems with suicidal ideation.  He noted that recently, he thought his depression had improved.  The Veteran noted that generally, he preferred to be alone.  Irritability, impaired concentration, hypervigilance and paranoia all caused him some degree of impairment in social and industrial functioning.  He noted that he had never been seen by a psychiatrist and had never been on psychiatric medication or hospitalization.  The Veteran had never been married, but had four children by four different women.  He dropped out of high school his senior year and never obtained his GED or attended college.  Regarding his employment history, the Veteran reported most recently working at Independent Tube Company in Bedford Park, Illinois.  He worked in maintenance and primarily did electrical work; he was employed there for approximately 30 years.  The Veteran noted that he is not working now, but reported the reason for such as that he is retired.  The Veteran's symptoms affected his work specifically due to his tendency towards avoidance, his irritability, hypervigilance and impaired concentration.  The Veteran reported living alone in a house that he owned in Indianola, Mississippi.  He kept the house tidy, cooked and did laundry.  He reported watching television as his hobby.  The Veteran reported that he did not attend church or socialize.  

Upon examination the Veteran was pleasant and cooperative.  He was noted to be alert and oriented as to person, place, date and situation.  He described his own mood as "pretty good."  He affect was broad and he denied suicidal or homicidal ideations.  He denied hallucinations and feeling paranoid.  The Veteran's thought processes were linear and logical and his judgment and insight were intact.  There was no overt evidence of cognitive deficits.  The examiner assigned a GAF score of 60.  The examiner found the Veteran's PTSD was chronic and moderate, but that it did not impair his ability to engage in employment.  

In October 2012 the Veteran was afforded another examination to assess the severity of his PTSD.  At that examination the Veteran reported symptoms of anxiety, chronic sleep impairment and disturbances of motivation and mood.  The Veteran further reported sleep problems and noted that he did not like being around people because of his anger issues.  He was close to his family, although his sister-in-law, who was like a sister to him, had recently died.  The Veteran denied suicidal and homicidal ideations, and hallucinations.  The examiner found the Veteran fully oriented with normal cognitive ability, a euthymic mood with congruent affect.  The Veteran was alert and had concrete thought processes, faire eye contact, normal speech, and was appropriately groomed.  The examiner noted that the Veteran was capable of handling his own financial affairs.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversations.  

In November 2012 the Veteran gave testimony regarding his PTSD before a Decision Review Officer at the Jackson Mississippi RO.  At that hearing the Veteran noted that his mind wasn't functioning right.  See November 2012 DRO Hearing Transcript p. 3.  He noted that his sister visited him about twice a week to bring him food and to help him with his daily activities.  He noted that his relationship with his family was "great," and that his sister lived two doors away from him and she talked to him about two to three times a week.  For hobbies he noted that he watched television but he didn't do much shopping.  See November 2012 DRO Hearing.  

In March 2015 the Veteran gave testimony at a Board hearing regarding his PTSD.  See March 2015 Board Hearing Transcript pp.14-19.  The Veteran testified that he had difficulty socializing with people because he got angry when he talked about the military.  When asked if he had thoughts of hurting himself or others, the Veteran noted that he does sometimes think about it but tries to stay away from people because of this.  He noted that this isolation makes his life boring.  The Veteran further made note of his chronic sleep impairment.  

In July 2015 the Veteran was afforded another VA examination for his PTSD.  At that examination the Veteran reported symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, circumstantial or circumlocutory or stereotyped speech, and disturbance of motivation and mood.  There was impaired abstract thinking and difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances including a work setting.  At the time of the examination the Veteran was residing with his sister.  Upon examination, the examiner found that the Veteran's speech was muffled and his reported mood "ok."  His affect was observed to be flat with limited range.  There was no evidence of hallucinations or delusions.  The Veteran was adequately groomed.  The Veteran reported that when he thought about Vietnam he felt negative and that such kept him awake at night.  He further reported that he had flashbacks about what happened during Vietnam.  The Veteran denied thoughts of harming himself or others, was fully oriented, and his memory functions were not impaired.  There was adequate insight and judgment and normal cognitive functioning.  The examiner noted that the Veteran's PTSD caused moderate impairment in social functioning that limited his ability to be around others.  Regarding his employment, the examiner found that the Veteran's symptoms would be present in both sedentary and non sedentary jobs.  He found that the Veteran may function best in an employment setting with activities that he could be alone once in a while and with controlled environmental stressors.  

In May 2016 and August 2016 the Veteran visited the Jackson VAMC; at these visits he reported experiencing poor sleep and isolation.  He reported having nightmares 3 to 4 times a week.  See Jackson VAMC Treatment Record.  He denied any suicidal or homicidal ideations and further denied any auditory or visual hallucinations.  The Veteran continued to report poor sleep in February 2017, and further reported it was his sister who cooked, cleaned and ran errands.  The Veteran's mood was noted as being stable and he denied any suicidal or homicidal ideations, intent or plan.  See Jackson VAMC Treatment Record February 2017.  

After a thorough review of the claims file, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD more nearly approximates a 50 percent evaluation prior to July 29, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not, however, more nearly approximate a 70 percent evaluation for the entire period.  

Prior to July 29, 2015, VA treatment records and VA examinations indicate the Veteran's reports of depression, isolation, and sleep impairment.  He also reported flashbacks and nightmares.  In addition, he noted that he lived alone and did not generally socialize as a result of his irritability, but did not indicate that he felt the need to isolate himself.  He noted that he participated in some activities and hobbies during this period, and cooked and cleaned for himself.  The Veteran further reported at his DRO hearing that he had a great relationship with his family and that he socialized with his sister on a weekly basis.  He also continued to note his anxiety, sleep impairment and depression.  At his March 2015 Board hearing the Veteran also testified that he isolated himself from people generally, as he became irritable easily.  He indicated that he had thoughts sometimes about harming others, but stayed away from people because of this reason.  The Veteran reported feeling anxious and depressed, and he did not socialize.  Accordingly, the Board finds that evaluation of 50 percent is appropriately assigned prior to July 29, 2015.

At no point during the appeal period, however, do the Veteran's symptoms more nearly approximate a 70 percent evaluation.  First, there is not an inability to establish and maintain effective relationships; rather, the Veteran remained friendly with his family.  Although he had 4 children with 4 separate women, he had a support system in his family, to include socializing with his sister weekly.  At the 2015 VA examination, there was a moderate impact on his social abilities due to his PTSD.  The evidence shows difficulty with social and occupational functioning, but an inability.  Second, although the Veteran exhibited deficiencies in mood due to depression and anxiety and some impairment in thinking after July 29, 2015, there are not deficiencies in most areas, as the evidence shows good family relations, and intact judgment.

Furthermore, the Veteran has consistently denied suicidal ideations.  He did not report panic attacks that affected his ability to function independently, appropriately, and effectively.  The examiners consistently found intact insight and judgment and no impulse control impairment was noted.  The Veteran remained fully oriented and appropriately groomed at all times.  The Veteran has not reported obsessional rituals.  Looking at the evidence as a whole, the Board finds that these symptoms and their impact on his social and occupational functioning more nearly approximates reduced reliability and productivity and difficulty with relationships rather than deficiencies in most areas with an inability to establish and maintain relationships.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

Prior to July 29, 2015, an evaluation of 50 percent for PTSD is granted.

Throughout the appeal period, an evaluation in excess of 50 percent for PTSD is denied.  


REMAND

Regarding his claim for hypertension, remand is required to obtain an addendum opinion.  The Veteran is seeking service connection for hypertension as directly related to service, to include as due to Agent Orange exposure, and as caused or aggravated by his service-connected PTSD or DM.  The Veteran is presumed to be exposed to Agent Orange as he served in Vietnam from April 1964 to April 1966.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Although hypertension is not a presumptive disease, the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  As no opinion currently exists addressing whether the Veteran's hypertension was etiologically related to his herbicide exposure, an opinion is required.  See 38 C.F.R. § 3.303(d) (2016); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Regarding the Veteran's claim for service connection for a bilateral eye disorder, remand is required to obtain an adequate VA examination and opinion in compliance with prior Board remand.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a May 2015 Board remand, the RO was directed to obtain a VA examination.  The examiner was to address the Veteran's assertions that he rubbed something in his eye during service (possibly insecticide, Agent Orange, pollen, or formeldahyde) and that he's had intermittent eye problems since that time.  A July 2015 examiner opined that the Veteran did not have any disability of the bilateral eyes; however, the examiner failed to expressly discuss or consider any of the above described evidence because the Veteran did not report any vision complaints.  Accordingly, remand is required for a new VA examination and opinion.  

Also regarding the Veteran's claim for service connection for a bilateral eye disorder, remand is required to attempt to obtain private medical records.
VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  During treatment at the Greenville VAMC in February 2016, the Veteran indicated that he had been treated privately at the Bellipanni Eye Clinic in Indianola for his eyes.  These treatment records are not associated with the claims file. On remand, the AOJ should request the Veteran's authority to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for records from the Bellipanni Eye Clinic in Indianola.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, obtain a VA opinion to determine nature and etiology of the diagnosed hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's presumed exposure to Agent Orange during active service, despite hypertension not being a presumptive condition?

The VA examiner must address the relevance, if any, of the NAS 2010 Update findings that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

4.  After any additional records are associated with the claims file, provide the Veteran an examination regarding his claimed eye disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must obtain a thorough history from the Veteran regarding any problems with his eye.

First, the examiner must provide an opinion regarding whether there are any current eye disabilities.  The examiner must address the Veteran's lay statements in this regard - to include his February 2010 statement and testimony at the March 2015 Board hearing.

Second, and only if there are current disabilities, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each diagnosed eye disorder had onset in, or is otherwise related to, active service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


